Citation Nr: 1616264	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-49 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to February 3, 2011, and beginning April 1, 2011, for a right knee disability.


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr., Accredited Agent


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975 and from February 1977 to February 1994.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a July 2015 rating decision, a temporary 100 percent evaluation for convalescence was assigned from February 3, 2011, through March 2011, with a 10 percent rating continued thereafter.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Prior to February 3, 2011, the Veteran's right knee disability was manifested by frequent episodes of locking, pain and effusion; flexion was not limited to less than 45 degrees; and the disability did not result in limitation of extension, ankylosis, recurrent subluxation, or lateral instability.

2.  Beginning April 1, 2011, the right knee disability has been manifested by arthritis with painful motion; flexion has not been limited to less than 45 degrees; and the disability has not resulted in limitation of extension, ankylosis, recurrent subluxation, lateral instability, or frequent episodes of locking, pain and effusion into the joint.



CONCLUSIONS OF LAW

1.  For the period of the claim prior to February 3, 2011, the criteria for an evaluation of 20 percent, but not higher, for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2015).

2.  For the period of the claim beginning April 1, 2011, the criteria for an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in February 2010, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  In addition, the Veteran was afforded VA examinations in February 2010 and July 2015 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The February 2010 and July 2015 VA examiners provided all information required for rating purposes.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's right knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 10 percent rating for residuals of a right knee injury with bi-partite patella and arthritis, effective May 1973.  A November 2004 rating decision confirmed and continued the 10 percent evaluation.  In January 2010, the Veteran contended that the right knee disability warranted an increased rating.  In the June 2010 rating decision on appeal, the 10 percent evaluation was confirmed and continued.  In a January 2015 rating decision, the Veteran was granted a temporary 100 percent evaluation for convalescence from February 3, 2011, through March 2011.  A 10 percent evaluation was assigned beginning April 1, 2011.  

For the reasons explained below, the Board has determined that an evaluation in excess of 10 percent is not warranted for the Veteran's right knee disability prior to February 3, 2011, or during the period beginning April 1, 2011.

VA records show that the Veteran underwent an X-ray examination of his right knee in July 2009 because of his complaint that his right knee pain had worsened.  Radiographic imaging results were compared from March 2008 and July 2009, with no noted significant change in right knee arthritis. 

When he was seen by VA in September 2009, the Veteran reported a history of pain and swelling in his right knee for seven weeks.  An MRI disclosed a complex tear of the body and posterior horn of the lateral meniscus, a small vertical tear of the anterior horn of lateral meniscus, severe lateral degenerative changes, mild medial degenerative changes, large joint effusion, and a small Baker's cyst.  

According to a December 2009 private treatment record, the Veteran reported right knee pain and swelling that required him to ambulate with crutches for five months.   The private physician noted mild effusion, swelling, tenderness, mild edema, range of motion limited to 90 degrees flexion, antalgic gait, negative straight leg raise, and no crepitus.  A related MRI report provides an impression of right knee arthritis with lateral meniscus tear and effusion.  A January 2010 follow-up treatment note indicates the Veteran reported that his symptoms improved with mild swelling and improved edema.  He was found to have no tenderness, good stability, and full range of motion.

In a February 2010 VA examination, the Veteran reported that his right knee disability caused weakness, stiffness, swelling, giving way, locking, tenderness, drainage, effusion, pain, and dislocation, but no heat, redness, lack of endurance, fatigability, deformity, or subluxation, with flare-ups caused by physical activity and resulting in pain on standing, walking, squatting, and kneeling.  The examiner found antalgic gait, with right knee effusion and guarding of movement but no objective evidence of edema, instability, abnormal movement, weakness, tenderness, redness, heat, deformity, malalignment, draining, subluxation, locking pain, genu recurvatum, or crepitus.  The right knee range of motion was measured as 90 degrees flexion, with 80 degrees at pain, and no additional limitation upon repetition, with 0 degrees extension.  The examiner opined that the right knee joint was not additionally limited after repetitive use and the tests for instability were within normal limits.  The examiner noted that the Veteran reported he had a meniscal tear and confirmed the original diagnosis of right knee bi-partite patella with arthritis.

In July 2010, the Veteran contended that his right knee symptoms had worsened and required shots, crutches, and limited his activities.

A February 2011 private surgical report indicates the Veteran underwent a right knee arthroscopy because of lateral subluxation of the right patella.
 
According to a May 2011 VA treatment note, the Veteran reported some pain but that he could walk fairly well on his right knee status post arthroscopy.  On physical examination the right knee had no edema, swelling, or deformity.

The Veteran was afforded a VA examination in July 2015.  The examiner found the Veteran's right knee status post arthroscopic surgery with arthritis and scar resulted in no functional loss or functional impairment, with no reported flare-ups, normal range of motion with no pain noted on examination, no crepitus, swelling, deformity, weakness, or change with repetitive motion.  The examiner found normal muscle strength and no atrophy, ankylosis, subluxation, instability, recurrent effusion, or meniscal condition.

After careful review of the evidence, the Board finds that the criteria for a 20 percent evaluation, but not higher, are met prior to February 3, 2011, and that the criteria for an evaluation in excess of 10 percent beginning April 1, 2011, are not met for the Veteran's right knee disability.  

For the period prior to February 3, 2011, the evidence satisfactorily establishes that the Veteran had frequent episodes of locking, pain and effusion, as required for a 20 percent rating under Diagnostic Code 5258.  The Board has considered whether there is any other basis for granting a higher or separate rating during this period but has found none.  In particular, the Board notes that separate ratings may not be assigned under Diagnostic Code 5258 and a diagnostic code for limitation of motion because the impairment is not separate and distinct.  If the disability were rated on the basis of limitation of motion, it would not warrant more than a 10 percent rating for limitation of flexion or even a compensable rating for limitation of extension.  In addition, no objective evidence of instability or recurrent subluxation was found on any of the examinations performed prior to February 3, 2011, so a separate rating under Diagnostic Code 5257 is not warranted.

For the period beginning April 1, 2011, the evidence shows that the disability has not been manifested by more than pain on motion.  The pain has not resulted in limitation of flexion to less than 45 degrees or any limitation of extension.  

The Board has considered the Veteran's complaints of pain; however, he has been compensated for this painful motion in the 10 percent evaluation assigned from April 1, 2011.  Additionally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), recurrent subluxation or lateral instability (Diagnostic Code 5257), dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Codes 5258), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable to this period.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting additional staged ratings but for the reasons explained above has determined that an evaluation in excess of 20 percent is not warranted prior to February 3, 2011, and an evaluation in excess of 10 percent is not warranted during the period beginning April 1, 2011.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria, and higher and separate ratings are authorized for greater impairment.  The Veteran's symptoms of pain, occasional swelling, and functional limitations are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the right knee disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor where applicable.



      (CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's right knee disability warrants an evaluation of 20 percent during the period of the claim prior to February 3, 2011, and a 10 percent evaluation beginning April 1, 2011, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


